DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on May 12, 2022. 
	Claims 1, 3 and 8-13 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1, 3 and 8-13 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended claim, including the argued newly added limitation of the wheel well/cover being movable, has been rejected under newly added reference Grosser (DE202006001626), in combination with Hirzel and Cefo, as found below.


Drawings
The drawings are objected to because they include Legends which are not necessary for understanding the drawings. Figures 1, 3 and 5 include text that is not indispensable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "said battery pack" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, from which Claim 10 depends, recites the limitation “a battery bank” in Lines 9-10.
For purpose of examination the limitation of Claim 10, Line 6 is interpreted as reciting: said battery bank.

Claim 11 recites the limitation "the vehicle battery" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, from which Claim 11 depends, recites the limitation “a battery bank” in Lines 9-10.
For purpose of examination the limitation of Claim 11, Line 3 is interpreted as reciting: the battery bank.

Claim 12 recites the limitation "said vehicle battery" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, from which Claim 12 depends, recites the limitation “a battery bank” in Lines 9-10.
For purpose of examination the limitation of Claim 12, Line 3 is interpreted as reciting: said battery bank.

Claim 12, Line 3; and Claim 13, Line 3 recite the limitation “said battery”.
There is insufficient antecedent basis for this limitation in the claim.
Claim 1, from which Claims 12-13 depend, recites the limitation “a battery bank” in Lines 9-10.
For purpose of examination the limitation of Claim 12, Line 3; and Claim 13, Line 3  is interpreted as reciting: said battery bank.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grosser (DE202006001626), Hirzel (2004/0251761) and Cefo (6,291,901).
Claim 1: Grosser teaches an electric vehicle (Par.1) generator range extending charging system (Par.7) (Fig.1) comprising: a rotating wheel-based rotor comprising permanent magnets (1) which are affixed to a wheel (R)(Par.3), the permanent magnets (1) are adhered to the spokes of the wheel (R) (Par.2); a magnetic coil (3) housed in a wheel well/cover (5) (Par.3), wherein the wheel (R) passes through the wheel well/cover (5) (Fig.1) and thus passes the magnetic coil (3) to generate a flow of electricity (Par.1), wherein the wheel well/cover (5) is movable (Par.3, A fender is a movable part of a vehicle; it can be removed or replaced.); and directing the flow of electricity to a battery bank (batteries) (Par.7).
Grosser does not explicitly teach the wire is copper, magnetic, or enameled wire wound around an armature.
Hirzel teaches a coiled copper wire (106) tightly wound around an armature (102) (Par.64-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teaching of Hirzel in the system of Grosser to have had a highly conductive wire (Par.64) assembled in a flux enhancing magnetic material (Par.57).
Furthermore, Grosser does not explicitly teach a charge controller which directs the flow of electricity either to the electric vehicle or a battery bank.
Cefo discloses an electric vehicle generator (Fig.2) comprising: permanent magnets (52) (Col.3, Lines 41-47); a coiled copper wire (80) (Col.3, Lines 37-40); and a charge controller (130) which directs flow of electricity to a battery bank (110a-110b) (Col.4, Lines 1-13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teaching of Cefo in the system of Grosser to have controlled the electricity generated by said wire and selectively determine which battery in the battery bank receives electricity (Col.4, Lines 1-15).
Claim 3: Grosser, Hirzel and Cefo teach the limitations of claim 1 as disclosed above. Grosser teaches the rotational energy of moving the wheel (R) powers the generator such that as the permanent magnets (1) pass through a coil field of the magnetic wire (3) electricity is produced (Par.1) (Fig.1), wherein the electricity is used to recharge the battery bank (batteries) (Par.7).
Grosser does not explicitly teach the wire is copper, magnetic, or enameled wire.
Cefo discloses an electric vehicle generator (Fig.2) comprising: permanent magnets (52) (Col.3, Lines 41-47); and a coiled copper wire (80) (Col.3, Lines 37-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teaching of Cefo in the system of Grosser to have had a wire comprised of electrically conductive material (Col.3, Lines 41-47).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grosser (DE202006001626), Hirzel (2004/0251761) and Cefo (6,291,901) as applied to claim 1 above, and further in view of  Day, Jr. (9,339,428).
Claim 8: Grosser, Hirzel and Cefo teach the limitations of claim 1 as disclosed above. Grosser discloses the generator range extending charging system is mounted on a wheel of a vehicle (Par.1).
Grosser does not explicitly teach a sidecar of a vehicle.  
Day, Jr. teaches a sidecar (50) of a vehicle (10) (Fig.5) comprising a generator (Col.8, Lines 8-18).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to have had used the generator of Grosser in a sidecar of a vehicle to have had a sidecar being independently mobile without being attached to a vehicle as disclosed in Day, Jr. (Col.8, Lines 9-12).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grosser (DE202006001626), Hirzel (2004/0251761) and Cefo (6,291,901) as applied to claim 1 above, and further in view of Saavedra (2020/0144893).
Claim 9: Grosser, Hirzel and Cefo teach the limitations of claim 1 as disclosed above. Grosser discloses the generator range extending charging system is mounted on a wheel of a vehicle (Par.1).
Grosser does not explicitly teach wherein the generator range extending charging system is tethered to a trailer towed by a vehicle.  
Saavedra teaches a generator range extending charging system (112 and 116) tethered to a trailer (701) towed by a vehicle (700) (Par.46) (Fig.7).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to have had used the generator of Grosser in a trailer towed by a vehicle as taught in Saavedra to have had the expected result of supplying energy to elements of the trailer (Par.46).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grosser (DE202006001626), Hirzel (2004/0251761) and Cefo (6,291,901) as applied to claim 1 above, and further in view of Ochiai (2003/0132730).
Claim 11: Grosser, Hirzel and Cefo teach the limitations of claim 1 as disclosed above. Grosser does not explicitly teach the charge controller comprises: a low voltage disconnect circuit which powers down a load when the battery bank become overly discharged.  
Ochiai teaches a charge controller comprises: a low voltage disconnect circuit which powers down a load when a battery becomes overly discharged (Par.85).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teaching of Ochiai in the system of Grosser to have had delayed deterioration of the battery due to over-discharging (Par.85).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grosser (DE202006001626), Hirzel (2004/0251761) and Cefo (6,291,901) as applied to claim 1 above, and further in view of Hur (2017/0151991).
Claim 10: Grosser, Hirzel and Cefo teach the limitations of claim 1 as disclosed above. Grosser does not explicitly teach wherein said generator range extending charging system initially configured in a standby mode of operation, said charge controller configured to: receive a low battery charge signal from the vehicle, and activate, in response to receipt of said low battery charge signal, a charging operation to direct said flow of electricity to the electric vehicle or said battery bank.  
Hur teaches a generator range extending charging system initially configured in a standby mode of operation, a charge controller configured to: receive a low battery charge signal from a vehicle, and activate, in response to receipt of said low battery charge signal, a charging operation to direct said flow of electricity to the battery bank (Par.113-115).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teaching of Hur in the system of Grosser to have had controlled the generated power based on the remaining power of the battery (Par.113); and have had prevented power waste.
Claim 12: Grosser, Hirzel and Cefo teach the limitations of claim 1 as disclosed above. Grosser does not explicitly teach a charge controller is configured as a series charge controller for disabling a generated electricity flow into said battery bank upon said battery bank becoming fully charged.  
Hur teaches a charge controller configured as a series charge controller for disabling a generated electricity flow into a battery (320) upon said battery (320) becoming fully charged (Par.124).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teaching of Hur in the system of Grosser to have had protected the battery (Par.125) from damage due to overcharging.
Claim 13: Grosser, Hirzel and Cefo teach the limitations of claim 1 as disclosed above. Grosser does not explicitly teach wherein the charge controller is configured as a shunt charge controller for diverting excess electricity flow to an auxiliary or shunt load upon said battery bank becoming fully charged.
Hur teaches a charge controller is configured as a shunt charge controller for diverting excess electricity flow to an auxiliary or shunt load (360) upon a battery becoming fully charged (Par.111).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teaching of Hur in the system of Grosser to have had prevented the battery from being overcharged and overheated (Par.111).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Labankoff (2009/0322099) teaches an electric vehicle generator range extending charging system (Par.1) (Fig.2) comprising: a rotating wheel-based rotor comprising permanent magnets (30) which are affixed to a wheel (10), wherein the permanent magnets (30) are adhered to the spokes of the wheel (10) (Par.26) (Fig.2); a coiled wire tightly wound around an armature (Fig.2), wherein the wheel (10) passes through the armature (60) to generate a flow of electricity (Par.26).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859   
       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
August 19, 2022